[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                        FOR THE ELEVENTH CIRCUIT COURT OF APPEALS
                                                 U.S.
                         ________________________ ELEVENTH CIRCUIT
                                                               JUNE 14, 2011
                                No. 10-15148                    JOHN LEY
                            Non-Argument Calendar                 CLERK
                          ________________________

                  D.C. Docket No. 5:09-cr-00045-WTH-GRJ-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

VICTOR JOHN WALKER,

                                                            Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (June 14, 2011)

Before EDMONDSON, MARTIN and KRAVITCH, Circuit Judges.

PER CURIAM:

      Charles E. Taylor, appointed counsel for Victor John Walker in this direct

criminal appeal, has moved to withdraw from further representation of the
appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record, including Walker’s response to

counsel’s motion to withdraw, reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Walker’s convictions and sentences are

AFFIRMED.




                                         2